IN THE SUPREME COURT OF IOWA
                                  No. 09–1798

                          Filed September 30, 2011


STATE OF IOWA,

      Appellee,

vs.

JESSE JOHN PEARSON,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Bruce B. Zager (motion to suppress) and James C. Bauch (trial), Judges.



      Appellant seeks further review of his convictions, sentences, and

judgment for first-degree robbery, willful injury causing serious bodily

injury, and going armed with intent.            DECISION OF COURT OF

APPEALS AFFIRMED; DISTRICT COURT JUDGMENT AFFIRMED IN

PART AND REVERSED IN PART.



      Mark C. Smith, State Appellate Defender, David Arthur Adams,

Assistant State Appellate Defender, and Jordan T. Smith, Student Legal

Intern, for appellant.



      Thomas J. Miller, Attorney General, Darrel L. Mullins, Assistant

Attorney   General,      Thomas    J.   Ferguson,   County   Attorney,   and

Kimberly A. Griffith, Assistant County Attorney, for appellee.
                                    2
WATERMAN, Justice.
      This case presents our first opportunity to address the impact of a

defendant’s underage status on the Miranda custody analysis in light of

J.D.B. v. North Carolina, 564 U.S. ___, 131 S. Ct. 2394, 180 L. Ed. 2d 310

(2011) (remanding to reconsider custody issue in light of thirteen-year-

old suspect’s age). Our analysis turns on the specific circumstances of

this interview:    a confession received by a familiar social worker

conducting the juvenile’s status assessment at his youth home—without

the coercive pressure of an unfamiliar police officer interrogating him at

the station to solve a crime.

      Defendant, Jesse Pearson, a seventeen-year-old runaway from the

Bremwood Residential Treatment Center in Waverly, robbed an elderly,

mentally disabled man in the victim’s Waterloo home and beat him

bloody with a cast iron frying pan. When apprehended later that day by

the Waterloo police, Pearson refused to waive his Miranda rights and said

he would not talk before he returned to Bremwood and spoke with his

lawyer. The next morning, however, he promptly confessed to his social

worker, Marie Mahler, without his attorney present. The district court

ruled Mahler’s interview was not a custodial interrogation implicating

Miranda safeguards and denied Pearson’s motion to suppress this

confession.   A Black Hawk County jury convicted him of first-degree

robbery, willful injury, and going armed with intent.       The court of

appeals affirmed the evidentiary ruling allowing the jury to hear his

confession, rejected an ineffective-assistance-of-counsel claim, and

affirmed his convictions for robbery and willful injury, but reversed his

conviction on the “going armed” charge based on an instructional error.

We granted further review to decide whether Pearson’s confession to

Mahler was admissible.
                                    3

        We conclude Mahler’s interview of Pearson was not a custodial

interrogation for Miranda purposes and that his confession to her was

voluntary and admissible.     Accordingly, we affirm his judgment and

sentence for robbery and willful injury.   The court of appeals decision

shall stand rejecting the ineffective-assistance-of-counsel claim and

granting a new trial on the “going armed” charge.

        I. Background Facts and Proceedings.

        Pearson had known Mahler for nearly eight years, since she was

assigned his caseworker when he was age eleven after he was

adjudicated a child in need of assistance (CINA).     Mahler is a social

worker employed by the Department of Human Services (DHS) in

Buchanan County.        As Pearson’s caseworker, Mahler oversaw his

juvenile proceedings and monitored his education, peer interactions,

health, and general welfare. In July 2009, Pearson, seven months shy of

his eighteenth birthday, resided at Bremwood by court order. Bremwood

is a youth home, not a prison, jail, or juvenile detention facility.

Bremwood provides a “home like” atmosphere to juveniles needing an

intensive rehabilitative environment.   At Bremwood, Pearson lived in a

cottage with a kitchen, bathroom, living area, and bedroom.      Despite

these amenities, Pearson and D.S., another Bremwood resident, ran

away.

        They turned up the morning of July 14 at the door of the Waterloo

home of Peter Weiss, a sixty-nine-year-old, mentally challenged man who

lived alone. Weiss recognized D.S. from the neighborhood and let them

enter when they asked to use his phone and bathroom.        Once inside,

Pearson began going through Weiss’s drawers, over the protests of the

elderly resident. Matters escalated when Pearson took a cast iron frying

pan from the stove and hit Weiss over the head with it repeatedly.
                                     4

Pearson’s blows left a clump of Weiss’s hair on the kitchen floor and

broke the iron handle off the pan.       Weiss was knocked down with a

fractured skull and multiple scalp lacerations that bled profusely. The

teenagers ran out the door.

      Weiss was able to call 9-1-1, and the operator kept him on the line

as an ambulance and police were dispatched. Neighbors who spotted the

teens hiding in bushes placed another call to police.       Pearson was

apprehended with Weiss’s blood on his shirt and taken to the Waterloo

police station.    Officer Robert Michael reached Pearson’s mother by

phone, and she gave permission for the police to interview her son.

Pearson was already a juvenile delinquent experienced in police

procedures. Officer Michael read Pearson his Miranda rights, including

that he had the right to remain silent, that if he chose to talk, anything

he said would or could be used against him, and that he had a right to

an attorney. Pearson responded by refusing to sign a form waiving his

Miranda rights and by stating that he was not going to talk until he

returned to Bremwood and spoke with his attorney. Pearson already had

a public defender assigned to represent him on pending juvenile charges

in Buchanan County.        Later that afternoon, Bremwood staff picked

Pearson up at the Waterloo police station and drove with him back to the

youth home.       His victim spent the night in the hospital with fifteen

staples in his scalp to close his head wounds.

      Bremwood staff moved Pearson to a different room called Trinity

Cottage, but he was not locked in it.         Trinity is windowless and

positioned where staff can observe the doorway. Staff relocated Pearson

there because he had run away and faced new charges.         On July 15,

Mahler arrived at 8 a.m. to meet with Pearson. She had already been

told by Pearson’s mother and Bremwood staff that Pearson had run away
                                    5

and been involved in an assault on an older man.         Mahler also had

spoken with a public defender assigned to Pearson’s juvenile case who

told her he would tell Pearson “not to talk to the officers or anybody

about the incident.” This defense counsel, however, did not tell Mahler

to refrain from talking with Pearson.    Mahler did not speak with the

Waterloo police at this time.

      As Pearson’s CINA caseworker, Mahler needed to interview him to

reassess his status after he had run away from Bremwood and been

arrested. She was concerned Bremwood would evict him. She did not

interview Pearson at the request of the Waterloo police, but rather, as his

social worker. When questioned about the purpose of her interview at

the suppression hearing, Mahler testified as follows:

            Q. Okay. So what’s your protocol; what’s the policy
      after a child is picked up after being on the run, what are
      you supposed to do after you’re advised that he’s back?
      A. Usually I go and meet with the child to see where they
      were, what they were doing, what they were thinking, why
      they ran, what happened while they were on the run, and
      just in general how he was doing; and then talk with
      Bremwood staff about what they were going to do afterwards,
      were they going to give me a ten-day notice, which means
      they want me to remove him from their program within ten
      days and find another placement for him, whether I was
      going to approach the juvenile judge about what was
      happening.
            Q. What’s the purpose of talking to the defendant
      about what you’ve just said in talking to Bremwood staff
      about placement? A. A lot of times, depending on behaviors
      and incidents within the facility, a program will only tolerate
      so much. And they have the right to give the Department of
      Human Services, and it has to be in writing, a ten-day notice
      that says you have ten days to remove him and place him in
      another — at that time his juvenile court order said group
      care, so it would have been another group care facility that I
      would have had to look for.
             Q. So is the purpose for talking to him for — to assist
      law enforcement, or is it to — or act with law enforcement, or
      is it to talk to him for your placement issues and where
      you’re going to be putting him and planning for the juvenile
      court case? A. It is to plan for the [Buchanan County]
                                    6
      juvenile court case, but it is also to plan based on what
      Jesse’s feeling, which his needs are, and trying to find out
      where his mind-set was, what caused him to want to run in
      the [first] place.

      Pearson was sleeping when Mahler arrived the morning after he

assaulted Weiss, and staff awakened him. She met with him in Trinity

Cottage and kept the door open so the staff could intervene if he became

aggressive. Mahler first asked Pearson how he was doing, and he said,

“I’m okay.” Then she asked him, “Did you actually do what everybody’s

saying you did?” He said, “What did I do?” Mahler responded, “Did you

actually hit an old man?”    Without any further prompting, Pearson

confessed: “Yeah. So? I hit him over the head with a frying pan.” After

making this admission, Pearson told Mahler his lawyer “told him to shut

up” and that he had not answered questions from the police.      Mahler

asked no further questions about the assault at that time and spent the

next hour talking with Pearson about why he had run away from

Bremwood and where matters would go from there.

      Mahler filed a report on her caseworker interview with the

Buchanan County authorities handling Pearson’s previously pending

CINA and juvenile proceedings.      Her report noted Pearson’s “cocky”

attitude and lack of remorse.      She did not submit a report to the

Black Hawk County Attorney or Waterloo police investigating the Weiss

assault and robbery. Mahler was surprised to learn that the Waterloo

police arrested Pearson the afternoon of July 15 and took him to jail.

Days later, Officer Michael asked Mahler to provide a statement.     She

assumed information from her report to Buchanan County authorities

had reached Michael’s attention.    Mahler refused to give the police a

statement until her superiors at DHS in Des Moines authorized her to do

so. Mahler also spoke with Pearson on August 7 when she asked him
                                      7

what the victim’s injuries had been.      Pearson told her the victim had

fourteen to fifteen staples in his head and a fractured skull.       Mahler

again noted Pearson showed no remorse. On September 4, Pearson told

Mahler that D.S. told him to hit the victim, so he did. Pearson admitted

they were trying to get clothes from Weiss’s home.

        Pearson was charged in Black Hawk County with robbery in the

first degree, willful injury, and going armed with intent. Pearson moved

to transfer the case to juvenile court.        The district court noted his

“extended history of involvement with the juvenile court, primarily in

Buchanan County,” and “that the predominant delinquent history of the

Defendant involves assault.”        Pearson had repeatedly assaulted his

mother beginning at age eight and had assaulted police officers.          The

district court found “no evidence of any reasonable prospects for

rehabilitation” and that Pearson “is a significant threat to the

community.”     Accordingly, his motion to transfer was denied and the

case proceeded in district court.

        Pearson’s trial counsel filed a motion to suppress his July 15

confession to Mahler. The district court denied the motion, concluding

“the Miranda warning was not required because there was neither

custody nor interrogation of the defendant.” The district court found “the

record is devoid of any threats, deceit, or other improper promises which

were made to Pearson prior to his making admissions.”           The district

court    concluded   Pearson’s   statements    “were   made   willingly   and

voluntarily and satisfy due process rights.”

        The motion to suppress did not address the admissions Pearson

made to Mahler on August 7 and September 4. Mahler testified at the

jury trial regarding Pearson’s confession and subsequent admissions.

Weiss and D.S. both testified at trial that Pearson beat Weiss with the
                                   8

frying pan.    Other witnesses established that DNA testing confirmed

Weiss’s blood was on the shirt worn by Pearson when he was arrested

the day of the assault. Weiss’s blood was not found on the clothing worn

by D.S.

      The jury convicted Pearson on all three counts. The district court

merged the conviction for willful injury into the first-degree robbery

conviction for sentencing purposes and imposed a twenty-five-year

prison sentence and a concurrent five-year sentence for going armed with

intent. Pearson appealed on multiple grounds, including that the district

court erred in allowing Mahler to testify about his July 15 confession,

that the evidence was insufficient to support his conviction for going

armed because he arrived at Weiss’s home unarmed, that the uniform

jury instruction on that charge omitted the element of “movement,” and

that his trial counsel was ineffective for failing to move to suppress

Mahler’s testimony about his subsequent admissions on August 7 and

September 4.

      The court of appeals affirmed the district court on all but one

ground. The court of appeals held Mahler’s July 15 interview was not a

custodial interrogation requiring a Miranda warning and affirmed the

order denying the motion to suppress this confession to her that day.

The court of appeals rejected Pearson’s ineffective-assistance-of-counsel

claim by concluding he failed to show prejudice because his admissions

on August 7 and September 4 were cumulative to properly admitted

evidence.   The court of appeals found sufficient evidence to support a

conviction for going armed, concluding the frying pan was a weapon and

Pearson moved across the kitchen armed with it. Finally, the court of

appeals reversed and remanded for a new trial on that charge based on
                                         9

the omission of the “movement” element in the marshaling instruction.

We granted Pearson’s application for further review.

       II. Issues.

       We exercise our discretion on further review in this case to decide

a single issue:      whether the district court erred by denying Pearson’s

motion to suppress his July 15 confession to Mahler.                 The court of

appeals decision shall stand as the final decision in this appeal on the

ineffective-assistance-of-counsel claim and the going armed charge. 1 See

State v. Marin, 788 N.W.2d 833, 836 (Iowa 2010) (electing to review only

one of three issues raised on appeal and leaving the court of appeals

decision as final on the remaining issues).

       III. Scope of Review.

       We review de novo a district court’s refusal to suppress statements

allegedly made in violation of constitutional safeguards. State v. Palmer,

791 N.W.2d 840, 844 (Iowa 2010).               We independently evaluate the

totality of the circumstances as shown by the entire record. Id. “ ‘We

give deference to the district court’s fact-findings due to its opportunity

to assess the credibility of witnesses, but we are not bound by those

findings.’ ”   Id. (quoting State v. Turner, 630 N.W.2d 601, 606 (Iowa

2001)).




       1We   agree with the court of appeals that the Iowa State Bar Association Jury
Instruction Committee’s Criminal Jury Instruction 800.15, which marshals the
elements of going armed with intent, omits “proof of movement”—an element of the
offense. See Iowa Code § 708.8 (2009); State v. Taylor, 596 N.W.2d 55, 57 (Iowa 1999)
(“[G]oing armed with intent involves movement.”); State v. Ray, 516 N.W.2d 863, 865
(Iowa 1994) (“[W]e believe the term [‘going’ armed] necessarily implicates proof of
movement.”). Evidence Pearson moved across the kitchen is sufficient to submit the
issue to the jury. See Ray, 516 N.W.2d at 865 (movement from house to front yard
sufficient). But, omission in the jury instruction of the movement element requires a
new trial on the going-armed charge.
                                       10

      Pearson relies on the Federal Constitution without raising the

admissibility   of      his   statements    under    the   Iowa   Constitution.

Consequently, we will limit our analysis regarding the admissibility of the

statements to the Federal Constitution. Id.

      IV. The Miranda Custody Analysis.

      “Voluntary confessions are not merely ‘a proper element in law

enforcement,’ they are an ‘unmitigated good,’ ‘ “essential to society’s

compelling interest in finding, convicting, and punishing those who

violate the law.” ’ ”    Maryland v. Shatzer, 559 U.S. ___, ___, 130 S. Ct.
1213, 1222, 175 L. Ed. 2d 1045, 1055 (2010) (quoting Miranda v.

Arizona, 384 U.S. 436, 478, 86 S. Ct. 1602, 1630, 16 L. Ed. 2d 694, 726

(1966); McNeil v. Wisconsin, 501 U.S. 171, 181, 111 S. Ct. 2204, 2210,

115 L. Ed. 2d 158, 170 (1991)).

      The dispositive issue in this case is whether Mahler’s July 15

interview of Pearson at Bremwood without his lawyer present was a

custodial interrogation under Miranda.              The day before, Pearson

unequivocally invoked his right to remain silent and his right to counsel

and expressly declined Officer Michael’s invitation to waive his Miranda

rights, ending his interrogation at the Waterloo police station before it

began.      See Palmer, 791 N.W.2d at 845–48 (reviewing procedural

safeguards upon invocation of the right to remain silent and the right to

counsel).    Pearson relies on Edwards v. Arizona, which prohibits the

police from initiating another custodial interrogation without counsel

present. 451 U.S. 477, 484–85, 101 S. Ct. 1880, 1884–85, 68 L. Ed. 2d
378, 386 (1981).         Under Shatzer, confessions are presumed to be

involuntary if made without defense counsel present during a custodial

interrogation initiated by police within fourteen days after counsel is first

requested. 559 U.S. at ___, 130 S. Ct. at 1223, 175 L. Ed. 2d at 1057.
                                      11

The Shatzer Court, however, reiterated “Miranda is to be enforced ‘only in

those types of situations in which the concerns that powered the decision

are implicated.’ ” Id. at ___, 130 S. Ct. at 1224, 175 L. Ed. 2d at 1058

(quoting Berkemer v. McCarty, 468 U.S. 420, 437, 104 S. Ct. 3138, 3148–

49, 82 L. Ed. 2d 317, 333 (1984)). Specifically, the protection of Miranda

and its progeny extend only to custodial interrogations. See id. at __,

130 S. Ct. at 1223, 175 L. Ed. 2d at 1057 (“In every case involving

Edwards, the courts must determine whether the suspect was in custody

when he requested counsel and when he later made the statements he

seeks to suppress.”); United States v. Cook, 599 F.3d 1208, 1214 (10th

Cir. 2010) (“But in order to implicate Miranda and Edwards, there must

be a custodial interrogation.”); see also State v. Countryman, 572 N.W.2d
553, 557 (Iowa 1997) (“Miranda warnings are not required unless there is

both custody and interrogation.”).

      We begin with an overview of Miranda to guide our determination

whether Mahler’s interview falls within the “types of situations” that

implicate its requirements.

      A. The Miranda Rationale.            The Fifth Amendment states “[n]o

person . . . shall be compelled in any criminal case to be a witness

against   himself,”   U.S.   Const.   amend.    V,   and   the   Amendment’s

protections apply to the states through the Fourteenth Amendment.

Malloy v. Hogan, 378 U.S. 1, 6, 84 S. Ct. 1489, 1493, 12 L. Ed. 2d 653,

658 (1964).      In Miranda, the Supreme Court adopted a set of

prophylactic warnings to be given before custodial interrogations to

protect the Fifth Amendment privilege against self-incrimination from the

“inherently compelling pressures” of questioning by the police. 384 U.S.

at 467, 86 S. Ct. at 1624, 16 L. Ed. 2d at 719. The Shatzer Court echoed

the concerns raised in Miranda: “ ‘incommunicado interrogation’ in an
                                         12

‘unfamiliar,’    ‘police-dominated      atmosphere,’      involves     psychological

pressures ‘which work to undermine the individual’s will to resist and to

compel him to speak where he would not otherwise do so freely.’ ” 559
U.S. at ___, 130 S. Ct. at 1219, 175 L. Ed. 2d at 1052 (quoting Miranda,

384 U.S. at 456–57, 467, 86 S. Ct. at 1618, 1624, 16 L. Ed. 2d at 713–

14, 719). Miranda thus required police officers to warn a suspect prior to

a custodial interrogation that he has a right to remain silent and the

right to the presence of an attorney. 384 U.S. at 444–45, 86 S. Ct. at

1612, 16 L. Ed. 2d at 706–07. The interrogation must halt if the suspect

invokes his right to remain silent or his right to counsel. Shatzer, 559
U.S. at ___, 130 S. Ct. at 1219, 175 L. Ed. 2d at 1052.

       The Supreme Court in J.D.B. v. North Carolina recently reviewed

the concerns that motivated adoption of the Miranda safeguards and

emphasized one of the evils to be avoided is coerced, false confessions

from an innocent juvenile:

       Indeed, the pressure of custodial interrogation is so immense
       that it “can induce a frighteningly high percentage of people
       to confess to crimes they never committed.” That risk is all
       the more troubling—and recent studies suggest, all the more
       acute—when the subject of custodial interrogation is a
       juvenile. See Brief for Center on Wrongful Convictions of
       Youth et al. as Amici Curiae 21–22 (collecting empirical
       studies that “illustrate the heightened risk of false
       confessions from youth”).

564 U.S. at ___, 131 S. Ct. at 2401, 180 L. Ed. 2d at 321 (citation

omitted) (quoting Corley v. United States, 556 U.S. 303, ___, 129 S. Ct.
1558, 1570, 173 L. Ed. 2d 443, 458 (2009)). 2             Importantly, the J.D.B.

       2See  David L. Strauss, Barbarous Souls (2010), for a chilling example of a life
ruined by a pre-Miranda interrogation. The book chronicles the story of Darrel Parker,
who came home from work on December 14, 1955, to find his wife, Nancy, strangled in
their bed. Police had reason to suspect an ex-convict, Wesley Peery, who had installed
a fence at the Parker home the preceding week. Id. at 34–35, 98. Nevertheless, police
investigator, John Reid, was brought in from Chicago and interrogated the grieving
Mr. Parker for hours, using manipulative psychological techniques until he confessed.
                                          13

Court reiterated that, because the Miranda safeguards “protect the

individual against the coercive nature of custodial interrogation, they are

required ‘only where there has been such a restriction on a person’s

freedom as to render him in custody.’ ” Id. at ___, 131 S. Ct. at 2402,

180 L. Ed. 2d at 322 (quoting Stansbury v. California, 511 U.S. 318, 322,

114 S. Ct. 1526, 1528, 128 L. Ed. 2d 293, 298 (1994)) (internal quotation

marks omitted).

       Against this backdrop, we apply the factors for determining

whether Mahler’s July 15 interview of Pearson was a “custodial

interrogation” under Miranda.          We conclude the circumstances of this

confession lack the coercive pressure of a custodial interrogation.

Accordingly, his July 15 confession is admissible.

       B. Factors for Determining Miranda Custody. The J.D.B. Court

emphasized whether a juvenile is in custody for Miranda purposes is an

objective inquiry:

       “Two discrete inquiries are essential to the determination:
       first, what were the circumstances surrounding the
       interrogation; and second, given those circumstances, would
       a reasonable person have felt he or she was at liberty to
       terminate the interrogation and leave. Once the scene is set
       and the players’ lines and actions are reconstructed, the
       court must apply an objective test to resolve the ultimate
       inquiry: was there a formal arrest or restraint on freedom of
       movement of the degree associated with formal arrest.”



________________________
See Parker v. Sigler, 413 F.2d 459, 465–66 (8th Cir. 1969) (holding confession
involuntary), overruled on procedural grounds by Sigler v. Parker, 396 U.S. 482, 90
S. Ct. 667, 24 L. Ed. 2d 672 (1970). Parker was released in 1970 after serving thirteen
years in prison. Barbarous Souls, at 216. Peery ultimately confessed to the Nancy
Parker murder. Id. at 224. Parker is now an eighty-year-old resident of Moline, Illinois.
Id. at 245. The Reid interrogation techniques that prompted his false confession in
1955 are described in the Eighth Circuit decision holding Parker’s confession to be
involuntary, see Parker, 413 F.2d at 465, and discussed at length by the Miranda
Court. 384 U.S. at 449–58, 86 S. Ct. at 1614–19, 16 L. Ed. 2d at 709–14. Jesse
Pearson is no Darrel Parker, and Marie Mahler is no John Reid.
                                     14

Id. (quoting Thompson v. Keohane, 516 U.S. 99, 112, 116 S. Ct. 457, 465,

133 L. Ed. 2d 383, 394 (1995)) (internal quotation marks omitted).

Relevant factors for determining custody include: “the language used to

summon the individual[;] the purpose, place and manner of the

interrogation[;] the extent to which [he] is confronted with evidence of his

guilt[;] and whether [he] is free to leave the place of questioning.” State v.

Deases, 518 N.W.2d 784, 789 (Iowa 1994). Our analysis begins with the

scene of the confession—Trinity Cottage at Bremwood—and the players,

the underage suspect and his social worker employed by the state. We

will next review the players’ lines and actions to see if this interview had

the characteristics of a formal arrest to constitute a custodial

interrogation for purposes of Miranda.

      1. The scene. The Waterloo police had released Pearson from their

custody, and Bremwood staff drove him from the police station back to

the Bremwood campus in Waverly the afternoon of July 14. Bremwood

was Pearson’s place of residence.       It is not a detention or lockdown

facility. Rather, it provides a “home like” environment. Because he had

run away and had charges pending, Pearson was moved into Trinity

Cottage, an unlocked, windowless room where he could be closely

observed by staff.     Pearson argues he was not “free to leave,” but

“[i]ncarceration does not automatically render an inmate in custody for

purposes of Miranda.” Id.; see also Shatzer, 559 U.S. at ___, 130 S. Ct. at

1224, 175 L. Ed. 2d at 1058 (“[T]he freedom-of-movement test identifies

only a necessary and not a sufficient condition for Miranda custody.”).

When an inmate is questioned, we look for “some added restriction on

the inmate’s freedom of movement stemming from the interrogation

itself.” Deases, 518 N.W.2d at 789. For example, in that case, an inmate

who assaulted a guard was handcuffed and taken from his cell for
                                    15

questioning in another area of the prison.    Id.   We found those facts

showed “a restriction of Deases’ freedom over and above that of his

normal prison setting” sufficient to establish custody.   Id. at 790.   By

contrast, Trinity Cottage was Pearson’s new room at Bremwood where he

slept the night of July 14.     He was not handcuffed or summoned by

Mahler for questioning in another room. Rather, she interviewed him in

his room with the door open. The scene of their interview is not a factor

tending to establish custody.

       2. The players. Pearson was nearly seventeen and one-half years

old by mid-July. Because he was a minor, we will begin with the age

analysis mandated by J.D.B. The concern is that underage suspects may

be more vulnerable than adults to the coercive pressure of a police

interrogation. J.D.B., 564 U.S. at ___, 131 S. Ct. at 2403, 180 L. Ed. 2d

at 323 (“[A] reasonable child subjected to police questioning will

sometimes feel pressured to submit when a reasonable adult would feel

free to go.”). Our court anticipated J.D.B. by holding the age of juvenile

defendants is to be considered in the custody status in State v. Smith,

546 N.W.2d 916, 923 (Iowa 1996) (police interviews of fifteen-year-olds

voluntarily brought by mothers to juvenile center were not in custody for

Miranda purposes).     Subsequent cases, however, called into question

whether age is a factor to consider. See State v. Bogan, 774 N.W.2d 676,

681 n.1 (Iowa 2009).

       J.D.B. involved a thirteen-year-old seventh grader suspected of

residential burglaries. 564 U.S. at ___, 131 S. Ct. at 2399, 180 L. Ed. 2d

at 319.   A uniformed police officer removed the boy from his social

studies class and took him to a conference room at his middle school.

Id.   He was questioned for thirty to forty-five minutes behind closed

doors with two uniformed officers, the school principal, and another
                                      16

administrator present. Id. No Miranda warnings were given before the

boy confessed to several thefts. Id. at ___, 131 S. Ct. at 2399–2400, 180

L. Ed. 2d at 319–20. The boy’s resulting adjudication of delinquency was

affirmed by a divided panel of the North Carolina Court of Appeals and

by the North Carolina Supreme Court, with two dissents. Id. at ___, 131

S. Ct. at 2400, 180 L. Ed. 2d at 320–21.        The state appellate courts

declined “ ‘to extend the test for custody to include consideration of the

age . . . of an individual subjected to questioning by police.’ ” Id. (quoting

In re J.D.B., 686 S.E.2d 135, 140 (N.C. 2009)).          The United States

Supreme Court reversed, holding that a suspect’s age informs the

Miranda custody analysis. The J.D.B. Court requires consideration of the

suspect’s age when it is known or objectively apparent to a reasonable

officer at the time of questioning.    Id. at ___, 131 S. Ct. at 2404, 180

L. Ed. 2d at 324–25.

      The J.D.B. Court itself recognized age is an insignificant factor

when the defendant is a teenager close to the age of majority. Id. at ___,

131 S. Ct. at 2406, 180 L. Ed. 2d at 326–27. Pearson was just seven

months shy of his eighteenth birthday at the time of his confession.

Every parent and adult who works with teenagers can appreciate the

difference between a thirteen-year-old and a seventeen-year-old. We are

not dealing with a frightened seventh grader accused of furtive thefts.

Pearson brazenly beat an elderly man in the victim’s own kitchen. He

had a prior history of assaulting adults, including his mother and police.

He had no difficulty invoking his Miranda rights at the Waterloo police

station after his apprehension in this case. It is relevant, although not

determinative, to the age/custody analysis that the district court denied

Pearson’s motion to transfer this case to juvenile court based in part on

the court’s determination that there were no “reasonable prospects for
                                      17

rehabilitating the child if the juvenile court retain[ed] jurisdiction.” Iowa

Code § 232.45(6)(c). Sadly, we are dealing with a hardened seventeen-

year-old.     In   Smith,   we   considered   the   fifteen-year-old   juvenile

defendant’s   “extensive    prior   experience   with   the   system   of   law

enforcement” when concluding their confessions were voluntary.              546

N.W.2d at 927 (“Although these defendants may lack the calculated

judgment of an adult, they are not young minors, either mentally or

legally.”). The same is true with Pearson. His age does not support a

finding of custody.

      We next consider Mahler’s status as a social worker.             Pearson

relies on Deases, where we recognized “the mere fact that the state

official conducting the interrogation” is not a law enforcement officer

“should not insulate the State from the requirements of Miranda where

these safeguards would otherwise apply.”         Deases, 518 N.W.2d at 790

(holding Miranda applied to interrogation of inmate by prison guard). In

Deases, we approvingly cited State v. Helewa, 537 A.2d 1328 (N.J.

Super. Ct. App. Div. 1988), which we summarized as follows:

             In Helewa, a social services caseworker conducted a
      custodial interview of the defendant who was charged with
      sexually assaulting his daughters. The New Jersey Superior
      Court found that the caseworker was a “law enforcement
      officer” for the purposes of Miranda. The court focused its
      inquiry on the likelihood that the information elicited from
      questioning would be used against the defendant in criminal
      prosecutions.

Deases, 518 N.W.2d at 790 (citing Helewa, 537 A.2d at 1330–33).

Deases and Helewa, however, both focused on the custodial nature of

the interrogation, not the job status of the interrogator. The correctional

officer interrogated Deases in prison after he was taken to a different cell

in handcuffs. Deases, 518 N.W.2d at 789. The caseworker in Hellewa

interrogated the defendant at the adult correction center—a jail—after he
                                    18

was arrested by police.    Hellewa, 537 A.2d at 1329.      The New Jersey

Supreme Court subsequently held that Miranda safeguards were

inapplicable to a caseworker’s at-home interview of a father suspected of

child abuse in State v. P.Z., 703 A.2d 901, 910 (N.J. 1997).       The P.Z.

court noted “the issue turns on [the defendant’s] non-custodial status”

and distinguished Hellawa on grounds that the defendant in that case

was interviewed while incarcerated. Id.

      Pearson’s case is more like State v. Trigon, Inc., in which we held

that Miranda did not apply to an IOSHA inspector’s office-interview of a

corporation’s president regarding a workplace fatality. 657 N.W.2d 441,

444 (Iowa 2003).     We noted the IOSHA inspector was investigating

“whether the fatality resulted from a lapse in safety procedures and

devices that would put other employees at risk of injury unless abated.”

Id. The inspector “had no weapon, no badge, and no authority to arrest”

and “was [not] mounting a criminal investigation.” Id. The same is true

for Mahler.   She was not a law enforcement officer, parole officer, or

probation officer.

      Mahler’s nearly eight-year history as Pearson’s caseworker cuts

against a finding of custody. See Minnesota v. Murphy, 465 U.S. 420,

433, 104 S. Ct. 1136, 1145, 79 L. Ed. 2d 409, 423 (1984). In Murphy,

the United States Supreme Court concluded the circumstances of a

probation interview by a familiar caseworker lacked the coercive

pressures of a custodial interrogation by an unfamiliar police officer:

      [C]ustodial arrest thrusts an individual into “an unfamiliar
      atmosphere” or “an interrogation environment . . . created for
      no purpose other than to subjugate the individual to the will
      of his examiner.” Many of the psychological ploys discussed
      in Miranda capitalize on the suspect’s unfamiliarity with the
      officers and the environment. Murphy’s regular meetings
      with his probation officer should have served to familiarize
      him with her and her office and to insulate him from
                                    19
      psychological intimidation that might overbear his desire to
      claim the privilege.

Id. (quoting Miranda, 384 U.S. at 456–57, 86 S. Ct. at 1618–19, 16 L. Ed.
2d at 713–14) (footnote omitted).

      Mahler and Officer Michael had different roles that did not

intersect until days after Pearson’s confession. Michael was the Waterloo

police officer investigating criminal charges against Pearson in the Weiss

incident.   Mahler’s purpose for interviewing Pearson was to perform a

status assessment for his pending CINA and juvenile proceedings in

Buchanan County. There is nothing in the record indicating Mahler was

an agent for law enforcement. Michael did not ask Mahler to interview

Pearson; they spoke for the first time days after Pearson’s July 15

confession. She refused to give Michael her statement until authorized

to do so by her DHS supervisor. Compare State v. Bentley, 739 N.W.2d
296, 299–300 (Iowa 2007) (child protection center counselor’s “forensic

interview” conducted with police officer observing and listening through

“observation window” and collaborating with interviewer on follow-up

questions to prove crime).

      We therefore conclude Mahler was not an agent or stalking horse

for the Waterloo police; she had her own reasons, as Pearson’s

caseworker, to interview him. “When a state-agency employee is working

on a path parallel to, yet separate from, the police, Miranda warnings are

not required.” Wilkerson v. State, 173 S.W.3d 521, 529 (Tex. Crim. App.

2005) (holding defendant’s confession to caseworker admissible despite

lack of Miranda warnings when she was not acting in tandem with police

officers). Mahler’s status as a DHS caseworker operating independently

from the Waterloo police reinforces our conclusion that her interview of

Pearson was not a custodial interrogation.
                                          20

       3. The players’ lines and actions. Mahler immediately confronted

Pearson with evidence of his guilt. This factor supports a finding of a

custodial interrogation. Her first words to him after he was awakened

asked how he was doing, and when he said, “I’m okay,” she said, “Did

you actually do what everybody’s saying you did?” He responded, “What

did I do?”     Mahler then asked, “Did you actually hit an old man?”

Pearson’s next line was his confession, “Yeah. So? I hit him over the

head with a frying pan.” Mahler’s approach with Pearson is akin to the

probation officer’s interview in Murphy in which she directly confronted

the defendant with evidence of his guilt and consciously sought

incriminating statements. The United States Supreme Court concluded

the interview was noncustodial, stating:

             Since Murphy was not physically restrained and could
       have left the office, any compulsion he might have felt from
       the possibility that terminating the meeting would have led
       to revocation of probation was not comparable to the
       pressure on a suspect who is painfully aware that he literally
       cannot escape a persistent custodial interrogator.

Murphy, 465 U.S. at 433, 104 S. Ct. at 1145, 79 L. Ed. 2d at 423.

Similarly, we conclude that Mahler did not convert her status

assessment into a custodial interrogation by asking Pearson at the outset

what he had done. Mahler did not wear him down through a lengthy

interrogation; Pearson freely admitted what he did to the victim at the

very outset of their discussions. Pearson knew the day before he could

refuse to answer the questions of the Waterloo police; we see no reason

he did not feel equally at liberty to decline to answer Mahler’s questions. 3




       3Pearson does not claim any sort of patient-therapist privilege. Our law does not
require social workers to withhold testimony regarding information revealing “the
contemplation or commission of a crime.” Iowa Code § 154C.5(1).
                                    21

      The district court correctly found that “[t]he record is devoid of any

threats, deceit, or other improper promises which were made to Pearson

prior to his making admissions” and that Pearson’s statements “were

made willingly and voluntarily.”    The court of appeals on its de novo

review reached the same conclusion:

              Pearson was not summoned to speak to Mahler; she
      went to the cottage at Bremwood where he was staying to
      speak to him.        The purpose, place, and manner of
      questioning were based on Mahler’s position as the
      caseworker in Pearson’s CINA case. Mahler testified she was
      worried Pearson might be asked to leave Bremwood and she
      would need to look for another placement for him. She was
      not acting as a representative of law enforcement officials.
      Pearson was not confronted with evidence of his guilt to any
      substantial degree—Mahler asked him whether he had done
      what people were saying he did, and then asked, “Did you
      actually hit an old man?” Finally, the evidence shows
      Pearson was free to leave the place of questioning. Mahler
      testified that as a CINA, Pearson could not be placed in a
      locked facility.    The door to the room where Mahler
      questioned Pearson was open. Pearson could walk out of the
      room, although he had been placed in a room where staff
      would be sure to see him if he left the cottage.
            On our de novo review, we agree with the district
      court’s conclusion Pearson was not in custody at the time he
      was questioned by Mahler. Pearson had not been formally
      arrested at that time, and his freedom of movement was not
      notably restricted. A reasonable person in Pearson’s position
      would not believe he or she was in custody. Because
      Pearson was not in custody at the time he was questioned by
      Mahler, there was no need for a Miranda warning.

      This case is lacking the “essential ingredients of a ‘police-

dominated atmosphere’ and compulsion” that implicate the concerns

underlying Miranda.    Illinois v. Perkins, 496 U.S. 292, 296, 110 S. Ct.
2394, 2397, 110 L. Ed. 2d 243, 251 (1990) (holding confession to

undercover agent posing as cellmate did not implicate Miranda). Pearson

was not handcuffed or physically restrained; the door to his room was

left open.   He confessed without any lengthy or aggressive or hostile

questioning from Mahler, and the brevity of Mahler’s interview preceding
                                     22

his confession belies a finding of compulsion. See Smith, 546 N.W.2d at

924–25 (noting a “relaxed” style of questioning and that “[t]he interviews

themselves were rather brief in duration, lasting only from twenty to forty

minutes”).      Mahler noted Pearson was “cocky” and remorseless, not

intimidated or frightened.

        Based    on   our   own de novo   review   of   the   totality of   the

circumstances, we reach the same conclusion as the district court and

court of appeals: Pearson objectively would not have felt he was under

arrest or restrained to a degree associated with formal arrest when he

confessed.      Accordingly, we hold Mahler’s July 15 interview was not a

custodial interrogation for Miranda purposes and that Pearson’s

confession was voluntary and admissible.

        V. Disposition.

        We affirm the decision of the court of appeals and affirm Pearson’s

district court convictions and sentence for first-degree robbery and willful

injury.   We reverse the district court’s conviction of Pearson for going

armed and remand for a new trial on that charge using a corrected

marshaling instruction that includes the element of “movement.”

        DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART AND REVERSED IN PART.

        All justices concur except Mansfield and Zager, JJ., who take no

part.